 1                                                    HONORABLE WHITMAN L. HOLT

 2   CHRISTOPHER B. DURBIN (WSBA #41159)
     COOLEY LLP
 3   1700 Seventh Avenue, Suite 1900
     Seattle, Washington 98101
 4   Telephone: (206) 452-8700
     Facsimile: (206) 452-8800
 5   Email: cdurbin@cooley.com

 6   JAY R. INDYKE (pro hac vice pending)
     CULLEN D. SPECKHART (pro hac vice pending)
 7   MICHAEL KLEIN (pro hac vice pending)
     COOLEY LLP
 8   55 Hudson Yards
     New York, NY 10001
 9   Telephone: (212) 479-6000
     Facsimile: (212) 479-6275
10   Email: jindyke@cooley.com
            cspeckhart@cooley.com
11          mklein@cooley.com

12   Proposed Counsel to the Official
     Committee of Unsecured Creditors
13   of Easterday Ranches, Inc.

14                      UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF WASHINGTON
15
     In re:                                        Chapter 11
16                                                 Lead Case No. 21-00141-11
     EASTERDAY RANCHES, INC., et al.,              Jointly Administered
17
                         Debtors. 1                NOTICE OF APPEARANCE AND
                                                   REQUEST FOR SERVICE OF ALL
18                                                 NOTICES AND PLEADINGS

19

20

21   1
      The Debtors, along with their case numbers, are as follows: Easterday Ranches, Inc.
     (21-00141) and Easterday Farms, a Washington general partnership (21-00176).
22   NOTICE OF APPEARANCE AND REQUEST FOR                                                  COOLEY LLP
     SERVICE OF ALL NOTICES AND PLEADINGS                                  1700 Seventh Ave., Suite 1900
21-00141-WLH11      Doc 587    Filed 04/16/21   Entered 04/16/21   15:49:18 Pg 1Seattle,
                                                                                       of 5 WA 98101
 1           PLEASE TAKE NOTICE that the Official Committee of Unsecured

 2   Creditors of Easterday Ranches, Inc. (the “Ranches Committee”), by and through its

 3   proposed counsel, Cooley LLP, hereby appears in the above-captioned cases

 4   pursuant to §1109(b) of title 11 of the United States Code (the “Bankruptcy Code”)

 5   and Rules 2002 and 9010(b) of the Federal Rules of Bankruptcy Procedure (the

 6   “Bankruptcy Rules”) and hereby requests that copies of all notices and pleadings

 7   given, required to be given or filed in the above-captioned cases be given and served

 8   upon:

 9    Christopher B. Durbin                       Cullen D. Speckhart
      COOLEY LLP                                  Jay R. Indyke
10    1700 Seventh Ave., Suite 1900               Michael Klein
      Seattle, WA 98101                           COOLEY LLP
11    Telephone: (206) 452-8700                   55 Hudson Yards
      Facsimile: (206) 452-8800                   New York, NY 10001
12    Email: cdurbin@cooley.com                   Telephone: (212) 479-6000
                                                  Facsimile: (212) 479-6275
13                                                Email: jindyke@cooley.com
                                                         cspeckhart@cooley.com
14                                                       mklein@cooley.com

15           PLEASE TAKE FURTHER NOTICE that pursuant to section 1109(b) of

16   the Bankruptcy Code, the foregoing demand includes not only the notices and papers

17   referred to in the Bankruptcy Rules specified above, but also includes, without

18   limitation, any order and notice of any application, motion, petition, pleading,

19   request, complaint or demand, whether former or informal, whether written or oral,

20   and whether transmitted or conveyed by mail, delivery, telephone, telegraph, telex,

21

22   NOTICE OF APPEARANCE AND REQUEST FOR                                                  COOLEY LLP
     SERVICE OF ALL NOTICES AND PLEADINGS        2                         1700 Seventh Ave., Suite 1900
21-00141-WLH11      Doc 587    Filed 04/16/21   Entered 04/16/21   15:49:18 Pg 2Seattle,
                                                                                       of 5 WA 98101
 1   overnight carrier, facsimile transmission, email or otherwise filed or made with

 2   regard to the above-captioned cases and proceedings therein.

 3          PLEASE TAKE FURTHER NOTICE that filing of this Notice of

 4   Appearance and Request for Notices shall not be deemed or construed to constitute

 5   a waiver of any substantive or procedural right of the Committee including, without

 6   limitation: (i) the right to have final orders in non-core matters entered only after de

 7   novo review by the United States District Court for the Eastern District of

 8   Washington (the “District Court”), (ii) the right to trial by jury in any proceeding

 9   related to these cases or any case, controversy, or proceeding related to these cases,

10   (iii) the right to have the District Court withdraw the reference in any matter subject

11   to mandatory or discretionary withdrawal, (iv) the right to have any matter in which

12   this Court, absent consent of the parties, cannot enter final orders or judgments

13   consistent with Article III of the United States Constitution heard by the District

14   Court; or (v) any other rights, claims, actions, defenses, setoffs, or recoupments to

15   which the Committee is or may be entitled, in law or in equity, all of which rights,

16   claims, actions, defenses, setoffs and recoupments are expressly reserved. Unless and

17   until the Committee expressly states otherwise, the Committee does not consent to

18   the entry of final orders or judgments by this Court if it is determined that this Court,

19   absent consent of the parties, cannot enter final orders or judgments consistent with

20   Article III of the United States Constitution.

21

22   NOTICE OF APPEARANCE AND REQUEST FOR                                                  COOLEY LLP
     SERVICE OF ALL NOTICES AND PLEADINGS        3                         1700 Seventh Ave., Suite 1900
21-00141-WLH11      Doc 587    Filed 04/16/21   Entered 04/16/21   15:49:18 Pg 3Seattle,
                                                                                       of 5 WA 98101
 1   Dated: April 16, 2021

 2                                               /s/ Christopher B. Durbin
                                                Christopher B. Durbin (WSBA #41159)
 3                                              COOLEY LLP
                                                1700 Seventh Avenue, Suite 1900
 4                                              Seattle, WA 98101
                                                Telephone: (206) 452-8700
 5                                              Facsimile: (206) 452-8800
                                                Email: cdurbin@cooley.com
 6
                                                Jay R. Indyke
 7                                              Cullen D. Speckhart
                                                Michael Klein
 8                                              COOLEY LLP
                                                55 Hudson Yards
 9                                              New York, NY 10001
                                                Telephone: (212) 479-6000
10                                              Facsimile: (212) 479-6275
                                                Email: jindyke@cooley.com
11                                                     cspeckhart@cooley.com
                                                       mklein@cooley.com
12
                                                Proposed Counsel to the
13                                              Official Committee of Unsecured
                                                Creditors of Easterday Ranches, Inc.
14

15

16

17

18

19

20

21

22   NOTICE OF APPEARANCE AND REQUEST FOR                                                  COOLEY LLP
     SERVICE OF ALL NOTICES AND PLEADINGS        4                         1700 Seventh Ave., Suite 1900
21-00141-WLH11      Doc 587    Filed 04/16/21   Entered 04/16/21   15:49:18 Pg 4Seattle,
                                                                                       of 5 WA 98101
 1                              CERTIFICATE OF SERVICE

 2          I certify that on April 16, 2021, I caused the foregoing to be electronically filed

 3   with the Clerk of the Court using the CM/ECF System, which in turn automatically

 4   generated a Notice of Electronic Filing to all parties in the case who are registered

 5   users of the CM/ECF System in this case. The Notice of Electronic filing for the

 6   foregoing identifies all recipients.

 7
                                                      /s/ Christopher B. Durbin
 8                                                   Christopher B. Durbin

 9

10

11

12

13

14

15

16

17

18

19

20

21

22   NOTICE OF APPEARANCE AND REQUEST FOR                                                  COOLEY LLP
     SERVICE OF ALL NOTICES AND PLEADINGS                                  1700 Seventh Ave., Suite 1900
21-00141-WLH11      Doc 587    Filed 04/16/21   Entered 04/16/21   15:49:18 Pg 5Seattle,
                                                                                       of 5 WA 98101
